        Case 5:20-cv-07502-BLF Document 22 Filed 10/30/20 Page 1 of 2



 1   DAVID H. KRAMER, State Bar No. 168452
     LAUREN GALLO WHITE, State Bar No. 309075
 2   KELLY M. KNOLL, State Bar No. 305579
     WILSON SONSINI GOODRICH & ROSATI
 3   Professional Corporation
     650 Page Mill Road
 4   Palo Alto, CA 94304-1050
     Telephone: (650) 493-9300
 5   Facsimile: (650) 565-5100
     Email: dkramer@wsgr.com
 6   Email: lwhite@wsgr.com
     Email: kknoll@wsgr.com
 7
     Attorneys for Defendants
 8   GOOGLE LLC and YOUTUBE, LLC

 9

10                              UNITED STATES DISTRICT COURT

11                             NORTHERN DISTRICT OF CALIFORNIA

12                                    SAN JOSE DIVISION

13

14   JOHN DOE, ET AL.,                          )   CASE NO.: 5:20-cv-07502-BLF
                                                )
15               Plaintiffs,                    )   DEFENDANTS’ CORPORATE
                                                )   DISCLOSURE STATEMENT AND
16         v.                                   )   CERTIFICATION OF INTERESTED
                                                )   ENTITIES OR PERSONS
17   GOOGLE LLC, ET AL.,                        )
                                                )
18               Defendants.                    )
                                                )
19                                              )
                                                )
20                                              )

21

22

23

24

25

26

27

28
     DEFENDANTS’ CORPORATE DISCLOSURE                       CASE NO.: 5:20-CV-07502-BLF
     STATEMENT AND CERTIFICATION OF
     INTERESTED ENTITIES OR PERSONS
         Case 5:20-cv-07502-BLF Document 22 Filed 10/30/20 Page 2 of 2



 1           Pursuant to Federal Rule of Civil Procedure 7.1, Google LLC and YouTube, LLC

 2   disclose the following:

 3           1.      Google LLC is a subsidiary of XXVI Holdings Inc., which is a subsidiary of

 4   Alphabet Inc., a publicly traded company; no publicly traded company holds more than 10% of

 5   Alphabet Inc.’s stock.

 6           2.      YouTube, LLC is a subsidiary of Google LLC.

 7           Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons,

 8   associations of persons, firms, partnerships, corporations (including parent corporations) or other

 9   entities (i) have a financial interest in the subject matter in controversy or in a party to the

10   proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be

11   substantially affected by the outcome of this proceeding:

12           1.      YouTube, LLC

13           2.      Google LLC

14           3.      XXVI Holdings Inc., Holding Company of Google LLC

15           4.      Alphabet Inc., Holding Company of XXVI Holdings Inc.

16

17   Dated: October 30, 2020                              WILSON SONSINI GOODRICH & ROSATI
                                                          Professional Corporation
18

19
                                                          By:      /s/ Lauren Gallo White
20                                                               Lauren Gallo White
                                                                 lwhite@wsgr.com
21
                                                          Attorneys for Defendants
22                                                        GOOGLE LLC and YOUTUBE, LLC
23

24

25

26

27

28
     DEFENDANTS’ CORPORATE DISCLOSURE                     -1-               CASE NO.: 5:20-CV-07502-BLF
     STATEMENT AND CERTIFICATION OF
     INTERESTED ENTITIES OR PERSONS
